Title: From John Adams to the Marquis of Carmarthen, 21 January 1788
From: Adams, John
To: Carmarthen, the Marquis of


          
            My Lord
            Grosvenor Square Jan. 21. 1788
          
          I do myself the Honour to inclose to your Lordship, for the Consideration of his Majestys Ministers, the Papers relative to the Brigantine Jane and Elizabeth the Property of James Sheafe and William

Sheafe Citizens of the United States of America; by which it appears that the Said Brigantine was taken by Force, not only from the owners, but even from the officers and Custody of the Court of Vice Admiralty, by Horatio Nelson Esquire, Commander of His Majestys Ship Boreas; whereby the innocent owners of an unoffending Vessel have been deprived of their Property, and of all the legal means of obtaining Redress, by Appeal or any other regular Course of Law.
          With great Respect I have the / Honour to be, My Lord, your / Lordships most obedient and / most humble Servant
          
            John Adams.
          
        